EXHIBIT 10.2

 

CRUZANI, INC.

 

September 7, 2018

 

Sandrea (Dee) Gibson

Recipe Food Co.

696 Queen Street West

Toronto ON M6J 1E7

Canada

 

Dear Ms. Gibson:

 

Cruzani, Inc. (“CRUZ”or “Buyer”) is pleased to submit this binding letter of
intent (“Letter”) regarding the acquisition (the “Transaction”) by CRUZ, of the
stock of 2603088 Ontario Inc. operating as “Recipe Food Co.” (the “Company”),
currently wholly owned by Sandrea (Dee) Gibson (“Dee”) from the treasury of the
Company (Dee, the Buyer and the Company are hereinafter collectively referred to
as the “Parties” and individually, a “Party”) – in accordance with the
preliminary terms and conditions proposed in this Letter, including the Term
Sheet attached hereby as “Attachment A” (the “Term Sheet”).

 



1. Definitive and Collateral Agreements. The Parties shall incorporate the terms
and conditions expressed in this Letter in a definitive agreement (the
“Definitive Agreement), which will provide for a simultaneous signing and
closing, meaning that the Parties will sign the Definitive Agreement and
complete the transaction on the Closing Date (as defined herein), which will be
the same day. Other closing agreements to give effect to arrangements collateral
to the Transaction shall be negotiated by the Parties concurrently with the
negotiation of the Definitive Agreement.

 

 

2. Confidentiality. The existence and contents of this Letter and the Term
Sheet, and terms and negotiations regarding the Transaction, are intended to be
confidential. Neither Party shall discuss with or disclose to any third party
the existence or contents of this Letter or Term Sheet or the discussions of the
Parties regarding a potential transaction, except (i) with the express prior
written consent of the other Party, (ii) as required by law, (iii) with such
Party’s directors, officers, employees, attorneys, lenders (and in the case of
Buyer, its prospective lenders and other sources of capital), accountants, or
advisors (collectively, “Representatives”) directly and solely for the purpose
of evaluating and consummating the Transaction, including taking the actions
contemplated by this Letter, and (iv) disclosures by each of the Seller and the
Seller to their shareholders; provided, however, that each Party shall be
responsible for any breach of the confidentiality provisions of this paragraph 2
by its Representatives and/or equity holders.

 

 

3. Announcements. Following the closing of the Transaction (the “Closing”),
Buyer may in its discretion make a public announcement regarding the
Transaction; provided, however, that Buyer shall provide Seller a reasonable
opportunity to review the content in advance of such public announcement.



  



   

   



 

Recipe Food Co.

Page 2

 



4. Expenses. Each Party will each be responsible for their own legal and
accounting fees and other out-of-pocket costs and expenses related to the
negotiation, due diligence, documentation and closing of the Transaction.

 

 

5. No Shop/Exclusivity. The Seller and the Company, and each of her and its
affiliates, owners, directors, officers, employees or Representatives shall not,
directly or indirectly, through affiliates or otherwise, enter into or conduct
or participate in discussions, or furnish information to, any other person, or
solicit or initiate or continue any negotiations, proposals or offers of any
kind with respect to a sale of the equity interests or assets of the Seller, or
a merger, consolidation, business combination, recapitalization, financing,
liquidation, dissolution or similar transaction involving the Seller or any
other transaction which would prevent or impede the completion of the
Transaction on or after the date first written above and prior to the
termination of this Letter in accordance with paragraph 9 hereof, except in
furtherance of the Transaction with Buyer.

 

 

6. Representations, Warranties and Indemnities. In the Definitive Agreement,
among other customary terms and conditions, the Seller and the Company will
provide joint and several representations, warranties and indemnities covering,
among other things, the assets, liabilities, operations, agreements, and
business of the Seller, authority to enter into, and the enforceability of the
Definitive Agreement against Seller and the Company. The Definitive Agreement
will provide for the Seller and the Company to jointly and severally defend and
indemnify CRUZ and Buyer and their respective affiliates and hold each of them
harmless from and against all pre-Closing liabilities of the Seller and the
Company, and any breaches of the warranties, representations and covenants of
the Seller and/or the Company and any other specific matters identified by CRUZ
in its due diligence and set forth in the Definitive Agreement. The Buyer shall
provide representations, indemnities and warranties as are customary in this
type of transaction. The final form of all representations, warranties and
indemnities will be subject to the approval of legal counsel to the Parties.

 

 

7. Closing Cooperation. This Letter and entering into the Definitive Agreement
is binding on the Parties, and in connection therewith, the Parties intend for
the Closing to occur on a date to be determined (the “Closing Date”). Each Party
also intends to negotiate the Definitive Agreement, perform and facilitate all
due diligence and take all other steps in a timely fashion so as to facilitate
the Transaction by executing the Definitive Agreement on or before the proposed
Closing Date.

 

 

8. Due Diligence: Access to Personnel, Books and Records. At all times prior to
the consummation of the Transaction or the earlier termination of this Letter in
accordance with paragraph 9, Dee and the Company shall afford to CRUZ and its
representatives, agents and employees such access to the Company’s management
and key personnel, books and records, agreements, licenses and any other
information directly related to the proposed Transaction that may be reasonably
requested. The consummation of the Transaction is contingent on the satisfactory
completion of due diligence, in CRUZ’s sole discretion, that would include, but
is not limited to, the customary review of operating and financial information,
due diligence on assets, environmental, organizational and other business and
legal issues, and interviews of the Seller’s material customers and suppliers,
which interviews shall be coordinated through Seller and the Company so as not
to unreasonably interfere with the Seller’s relationships with such suppliers.



 



   

   



 

Recipe Food Co.

Page 3

 



9. Termination. This Letter shall terminate (unless extended by mutual written
agreement of the Parties) upon the earliest to occur of (i) written notice of
such termination by CRUZ to the Seller and the Company, (ii) execution of the
Definitive Agreement, or (iii) October 31, 2018; provided, however, that the
provisions of paragraphs 2, 4, 5, 9, 10, 12 and 13 shall survive any termination
of this Letter.

 

 

10. No Oral Agreements. Subject to the foregoing, this Letter sets out the
understanding of the Parties as of this date, and there are no other written or
oral agreements or understandings among the Parties and no agreement shall be
deemed entered into as a result of the course of conduct of either Party. No
modification or amendment to this Letter may be made except by an instrument in
writing signed by duly authorized officers or agents of all of the Parties
executing this Letter.

 

 

11. Conditions to Closing. The closing of this Transaction shall be subject to
the satisfaction with Buyer’s business, legal, and accounting due diligence
investigations and review of the Company.

 

 

12. Governing Law. This Letter will be governed by and construed in accordance
with the laws of the Province of Ontario, excluding any conflict of law
provisions that would render the law of another jurisdiction applicable. The
Parties agree that any disputes regarding this Letter shall be subject to the
exclusive jurisdiction of the provincial and federal courts located in Toronto,
Ontario.

 

 

13. Counterparts. This Letter may be executed in one or more counterparts,
including by email in portable document format, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.



   

If the terms and conditions of this Letter reflect our mutual understanding and
intentions, please sign and return the enclosed counterpart of this Letter
before 5:00 p.m., Eastern time, on August 29, 2018.

 



Sincerely,

 

Cruzani, Inc.

      By: Everett M. Dickson, President        



 

AGREED AND ACCEPTED:

 

This 29th day of August, 2018

 

2603088 Ontario Inc., operating as “Recipe Food Co.”

 



      By:

Name:

Sandrea (Dee) Gibson   Title:

Director

       



  

Sandrea (Dee) Gibson

 

Individually ___________________________

 



   

   



 

“Attachment A”

 

Term Sheet

Recipe Food Co.

 



Seller

2603088 Ontario Inc., operating as “Recipe Food Co.” (the “Company”)

 

 

Purchaser

Cruzani, Inc. (“Buyer”)

 

 

Transaction

Acquisition by Buyer of stock of the Company from treasury of the Company equal
to an amount representing 80% of the issued and outstanding stock of the
Company.

 

 

Closing Date

TBD (such date of Closing, the “Closing Date”)

 

 

Consideration

 

Upon execution of this letter, Buyer will begin to contribute tranches of up to
CAD $237,000 to the Company to redeem the Company’s current investors, which may
be in the form of cash or securities of the Buyer.

 

 

Employment Agreement

 

Buyer and Seller will enter into a mutually agreeable employment agreement,
pursuant to which, in addition to other typical and customary terms and
conditions, including restrictive covenants, the Seller will receive a salary of
CAD $72,000, per annum, which will be increased to CAD $100,000 per annum when
the Company is financially capable of supporting the increased salary, which
will be determined on a mutually agreeable basis.

 

 

Claw Back

 

The Definitive Agreement shall contain mutually agreeable provisions, which
shall provide that, based on achievement of mutually agreeable benchmarks of
multiples of return of capital to the Buyer in connection with a mutually
agreeable pro forma financial statement, Dee will have the opportunity to earn
back up to 50% of the equity of the Company.

 

 

Working Capital

 

Upon the execution of this Letter, and until the Closing of the Definitive
Agreement, Buyer will begin to provide working capital to fund the Company’s
operations as needed on a mutually agreeable basis in the amounts set forth on
Schedule 1. For greater certainty, the Definitive Agreement shall provide that
working capital shall continue to be advanced to the Company on the terms set
forth herein and on Schedule 1.

 

 

Indemnities

 

·

Fundamental reps (e.g., organization, capitalization, authority, enforceability,
title, taxes, employee benefits, and environmental), other than taxes, employee
benefits and environmental, will survive indefinitely. Taxes, employee benefits
and environmental will survive for 90 days following the expiration of the
statute of limitations period. Other reps will survive for 24 months from the
Closing Date. Fraud is an exception to all time and amount limits.

 

·

Subject to final confirmatory diligence, claims on reps capped at
CAD $200,000.00, which will be accounted for as an offset against the Seller’s
equity in Buyer.

 

 

Non-Compete / Non-Solicitation

 

Seller will be bound by a five-year non-compete/non-solicitation/confidential
information agreement (the “General Non-Compete”). Among other customary
provisions, the General Non-Compete will restrict the Seller from (a)
participating, directly or indirectly, as an owner, employee (or in a similar
function) or lender of any entity (other than CRUZ) that provides services
similar to those provided by the Company as of the Closing Date or (b) directly
or indirectly advising or consulting with customers of the Company with respect
to the products or services provided by the Company or that the Company is
contemplating providing as of the Closing Date.



 



 

A-1


   



 

Basis of Proposal

CRUZ’s proposal set forth herein assumes that (i) the Company has been run in
the ordinary course from December 31, 2017, through the Closing Date such that
the Seller has not incurred a material reduction of its asset base and (ii)
there has been no material adverse change in the Company’s operations, business
prospects, or financial condition since December 31, 2017. Other assumptions
upon which this proposal is based are as follows:

 

 

 

·

Financial and other information disclosed by the Seller accurately represent the
historical performance and condition of the Seller

 

·

Assets of the Company are in good repair and working condition (ordinary wear
and tear excepted) and will meet the historical and current requirements of the
Company and Buyer

 

·

Prior to Closing, the Company will conduct its operations in the normal course,
consistent with past practices and the management plan

 

·

No dividends (or equivalent distributions) will be made from the date hereof
through the Closing Date, other than normal course quarterly tax distributions
if applicable

 

·

No material threatened or actual litigation that could be expected to create a
liability for the Company exists

 

·

No material environmental liabilities, product liability claims, or other
material unrecorded liabilities exist

 

·

Company will pay off any intercompany loans on or before the Closing Date

 

·

Ability to retain substantially all employees of the Company post-Closing

 

·

Continued support from existing vendors of the Company

 

·

Company has a normal and adequate level of working capital at Closing

 

Consequence of Failure to Make Advance Pursuant to Schedule

 

If an advance required to be made between the execution of this Letter and the
Closing of the Definitive Agreement is not made, (i) all amounts previously
advanced by the Buyer shall convert to a debt owing by the Company to the Buyer,
and (ii) the Company shall purchase and the Buyer shall sell the stock of the
Company owned by the Buyer to the Company at the price of $0.000001 per share.
The Definitive Agreement shall contain similar unwinding provisions, except that
the Definitive Agreement shall more specifically delineate what constitutes an
event of default giving rise to the consequences stated in this paragraph.

 

Future Restaurants/Ventures

 

The ownership structure of future restaurants or other ventures will be agreed
to by the parties at the relevant time, acting reasonably.

 

Timing of Advances

 

Advances required to be made pursuant to Schedule 1 shall be made as needed on a
mutually agreeable basis between execution of this Letter and the Closing of the
Definitive Agreement.

 



 

A-2


   



 

“Schedule 1”

 

Interim Working Capital

Recipe Food Co.

 

 



Type of funds

 

Date of Tranche 

 

Amount (CAD)

Working Capital

 

September 2018

 

$40,000.00

 

 

Each subsequent month

 

$30,000.00 (this includes Ms. Gibsons’ Salary) The parties will mutually agree
to increases or decreases as necessary.

Coach House expansion

 

TBD – likely October

 

As needed to fund expansion Including necessary equipment



 

   



S-1



 